Citation Nr: 1606799	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  14-04 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran had active service from August 1953 to July 1955.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDING OF FACT

During the period on appeal, the Veteran's bilateral hearing loss has been manifested by Level I hearing acuity in each ear.


CONCLUSION OF LAW

For the entire initial rating period, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.385, 4.3, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code (DC) 6100, Tables VI, VII (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the initial rating period.

The Veteran is in receipt of a noncompensable (0 percent) rating for the bilateral hearing loss under DC 6100.  Pursuant to the rating schedule, the assignment of a rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In cases in which the rating of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).  

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

The Veteran contends generally that the bilateral hearing loss has manifested in more severe symptoms than contemplated by the noncompensable rating assigned.  In the March 2013 notice of disagreement, he asserts that he is entitled to a higher rating because he was "found deaf" when evaluated for hearing loss.  

After review of the lay and medical evidence of record, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has been productive of no more than Level I hearing loss in the right ear and Level I hearing loss in the left ear, which is commensurate with the noncompensable (0 percent) rating assigned under DC 6100.   

Specifically, in a May 2011 written statement, Dr. N.V. noted that the Veteran watched television and listened to the radio at very loud volumes, spoke louder than normal, and frequently misunderstood what was being said because of his bilateral hearing loss.  Dr. N.V. noted that the Veteran needed people to repeat things more than once and understanding people was very difficult if he was in a crowded place.  

At the March 2013 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
45
60
LEFT
20
20
30
65
60

The average puretone threshold was 38 dB in the right ear and 44 dB in the left ear. Word recognition scores, based on the Maryland CNC test, were 100 percent in the right ear and 96 percent in the left ear.  The VA examiner assessed that the Veteran's usual occupational and daily activities are not affected by the bilateral hearing loss.  

Applying Table VI to the Veteran's hearing loss, as recorded at the March 2013 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  As no unusual patterns of hearing impairment under 38 C.F.R. § 4.86 were shown, application of Table VIa to the audiological scores is not warranted.  

At the October 2015 VA audio examination, audiometric testing reflects the following auditory thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
50
65
LEFT
20
20
30
60
65

The average puretone threshold was 40 dB in the right ear and 44 dB in the left ear. Word recognition scores, based on the Maryland CNC test, were 100 percent in the right ear and 96 percent in the left ear.  The Veteran reported that he has difficulty understanding conversations and has to ask for repetition due to his bilateral hearing loss.  Applying Table VI to hearing loss as recorded at the October 2015 VA examination, results in numerical designations of Level I in the right ear and Level I in the left ear, which equates to a noncompensable disability rating.  38 C.F.R. § 4.85.  As no unusual patterns of hearing impairment under 38 C.F.R.	 § 4.86 were shown, application of Table VIa to the audiological scores is not warranted.  

The Board has reviewed the statements from the Veteran made during the course of this appeal and to health professionals and, while they do paint a picture of the difficulty his hearing impairment causes, these statements do not establish that a compensable rating is warranted because such a rating is primarily determined from the application of mechanical audiometric testing and speech recognition scores.  While the record has consistently established that he has a diagnosed hearing loss disorder for which he has been treated, neither this, nor any other document of record, establishes that his hearing loss warrants a compensable rating under DC 6100.  Based on the above, a compensable rating for bilateral hearing loss is not warranted.

The Board has considered whether referral for an extraschedular evaluation would have been warranted for the bilateral hearing loss for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  While the Board recognizes the Veteran's difficulties caused by his hearing loss disability, such disability is adequately contemplated in the applicable rating criteria during the period in question.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the symptomatology and impairment caused by the Veteran's bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the VA examiners specifically noted the Veteran's complaint that he has difficulty understanding conversations and has to ask people to repeat words.  In addition, the file contains his own written statements regarding hearing loss as well as the May 2011 written statement from Dr. N.V. detailing the effects of the hearing loss.  

The schedular criteria are adequate to rate the Veteran's bilateral hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints concern diminished auditory acuity and speech recognition, which are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

In view of the circumstances as a whole, the rating schedule is adequate, even in regard to the combined effect of the Veteran's service-connected disabilities.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  The Veteran has not contended that he is unemployed because of his service-connected disabilities, and the other evidence of record does not so suggest; thus, Rice is inapplicable in this case.

Accordingly, a compensable rating for bilateral hearing loss is not warranted, and there is no basis for staged ratings of the Veteran's disability.  As the preponderance of the evidence is against assignment of any higher rating, the benefit of the doubt doctrine is not applicable, and the appeal is denied.

Finally, VA satisfied its duty to notify and assist the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided notice in August 2011, prior to the initial adjudication of the claim in March 2013.  He was notified of the evidence not of record that was necessary to substantiate the claim, VA and his respective duties for obtaining evidence, and VA's practices in assigning disability evaluations and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, the information and evidence that have been associated with the claims file include service treatment records, VA examination reports, VA treatment records, and lay statements.  

Second, VA satisfied its duty to obtain a medical opinion when required.  Specifically, the Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in March 2013 and October 2015.  The VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to this claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examination and audiometric testing, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board remanded the appeal for further development in September 2015.  Additional VA treatment records were obtained and associated with the claims file.  The Veteran was afforded a VA examination in October 2015 to assist in determining the current severity of the bilateral hearing loss.  The October 2015 VA examination report was thorough and adequate and in compliance with the Board's remand instructions; therefore, there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration.

In sum, VA satisfied its duties to notify and assist the Veteran and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a) and 5103A, or 38 C.F.R. § 3.159.  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


